BlackbuRN, J.:
This suit is brought to quiet title to certain claimed water-rights of Barrett Canyon creek. The defendants answer, and deny, specifically the claimed rights of plaintiff, and file a cross-complaint, alleging their several rights to all the waters of said creek. The defendants set up also a final adjudication of the rights of the parties in this regard. This point we deem it unnecessary to decide. Indeed, there is not enough in the record to determine that question properly. The only question is on the evidence, whether the findings and *413judgment of the district court are supported by the evidence.
The case was tried without a jury, and the court found the issue of fact for the defendants, and decreed accordingly. The evidence is by many witnesses, and very conflicting. The evidence furnished by the plaintiff, standing alone, would entitle him to a decree in his favor, and the evidence of the defendants, standing alone, would entitle them to a decree in their favor. The court below was controlled by the evidence of the defendants in its findings and decree, and we cannot say that they are so clearly and manifestly wrong that this court would be justified as a matter of law in reversing the judgment. The court below, seeing the witnesses on the stand, their bearing and manner of testifying, and hearing them in open court, is better qualified to determine which is the right, when there is conflict, than this court, who only see the testimony in the record. The rule is “that the verdict of a jury or the finding of a court, where there is conflict in the testimony, is not to be set aside by an appellate court, unless the findings are clearly and manifestly against right and justice." In this case we cannot say the findings of the court below should be set aside for that reason. Firman v. Bateman, 2 Utah, 268. This rule is so well settled that further authority need not be cited. A review of the testimony in this case would serve no useful purpose. The judgment is affirmed.
Zahe, C. J., and Audeesoít, J., concurred.